DETAILED ACTION
	This Office action is in response to the application and preliminary amendment filed November 4, 2019 by which claims 1, 6-14, and 3-5 were amended, claim 2 was canceled, and claims 15-18 were added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the undercut element engaging the edge of the (a) first recess, and (b) the first and second recess, i.e., this defines two other positions that what is shown in Figure 1, as in claim 1 (see line 19), must be shown or the feature(s) canceled from the claim(s).  This objection is also applicable to claim 9 and the limitation “one or more recesses”, i.e., the drawings show only securement with “two” recesses. It is noted that Figure 4 shows the undercut element only engaging a second and third recess of the container. Further, to correct these objections, amending the claim instead is suggested. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet 

		             Abstract
	The preliminary amendment to the abstract, filed November 4, 2019, has been entered.

	             Specification
	The preliminary amendment to the specification, filed November 4, 2019, has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

1, 8-13; 3, and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is noted that all remaining dependent claims are also rejected, since they depend directly or indirectly from a rejected independent claim.
In lines 9, 14, and 15 of claim 1, “the supporting/receiving base” lacks proper antecedent basis. Note line 4 of the claim which has been amended to “a supporting base”. This rejection is also applicable to claim 3 (see line 11).
In line 10 of claim 1, the limitation “the operating direction” lacks proper antecedent basis. To correct this, it appears that “operating” should be changed to --first--, in view of lines 5-6. This rejection is also applicable to claim 3 (see line 8).
The limitation “a first recess” in line 17 (and “the first recess” in line 18) of claim 1 blurs the metes and bounds of the claim, since it is unclear whether this limitation is referring to the “corresponding undercut” set forth in line 6 of the claim, thereby making the structural relationship unclear. Further, the limitation “the base” in line 17 lacks proper antecedent basis, and to correct this, should be changed to --a base--. 
Regarding claim 1, the phrase "and/or" (in line 19) renders the claim indefinite because the claim includes elements not actually disclosed (those encompassed by "and/or "), thereby rendering the scope of the claim unascertainable.  See MPEP § 2173.05(d). Note the drawing objection advanced above. It is noted that this rejection is also applicable to claims 13 and 18 (see lines 5 and 4, respectively), i.e., it is suggested that “and/or” in claims 13 and 18 be changed to --or--.
Claim 3 is rendered indefinite by the improper use of the recitation “if” (see the third to last line of claim 3), thereby blurring the metes and bounds of the claim, since one cannot properly Further, the limitation “the extending direction”, in the last line, lacks proper antecedent basis, thereby blurring the structural orientation. 
In claim 8, the limitation “the securing section”, in line 4, lacks proper antecedent basis. Further, the limitation “the lattice bar” in line 5 also lacks proper antecedent, i.e., it is noted that claim 7 sets forth this structure, and not claim 1 from which claim 8 depends. In line 6 of claim 8 (and in line 4 of claim 16), it is suggested that “form fit” be changed to --form-fitting manner--, to be consistent with the language in line 5.
In claim 9, the limitation “the secured state” (in line 3) lacks antecedent basis. This rejection is also applicable to claim 11 (see line 3).
Use of the term “-like” in claim 10 (see line 2) blurs the metes and bounds of the claim, thereby making it unclear what is being claimed. To correct this, it is suggested that “fork-like” be changed to --shaped as a fork--.
In claim 11, line 2, the limitation “the first undercut portion” (emphasis added) lacks antecedent basis. Further, it is unclear from the language, whether the “container” in lines 3 and 4 is intended to be referring back to the “medical container” in claim 1, thereby blurring the metes and bounds of the claim. These rejections are all also applicable to claim 17.
In claim 12, the limitation the “holding section”, in line 5, lacks proper antecedent basis. It is noted that claims 3 and 6 set forth a “holding section”, not claim 1, from which claim 12 depends.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6, 8, 11, 13, 14; 3-5 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 8,069,998 (Thomas ‘998).
With respect to claim 1, Thomas ‘998 discloses a securing device of (20 -see Figure 2)  a  sterile product mounting for securing the sterile product mounting (22) in a medical container (14), the securing device comprising a supporting base (as at 44) which is provided for supporting/receiving the sterile product mounting (22) and has an undercut portion (48) as a fixed bearing (as when placed within one of the recesses 18 in element 14) acting in a first direction (at 104, towards the left in Figure 5) and designed to come into latching engagement with a corresponding undercut (in 18) on the medical container (14); an undercut element (50) as a floating bearing (since element 50 moved on the flexible portion 74) and movably retained (via 74) in a direct or indirect fashion on the supporting base (44), said floating bearing (50) acting in a second direction (at 102 - to the right in Figure 5) opposite the operating direction (104) of the undercut portion (48) and being designed to be brought into a latching engagement (see Figure 4) with a corresponding undercut (another element 18) on the medical container (14); and a spring element (74 - see column 14, lines 22-23, i.e., “elastically resilient”) or a spring portion provided on the undercut element (50) or on the supporting base (44) which is designed to bias the undercut element (50) in the second direction (102) while being directly or indirectly supported on the with respect to claim 6, wherein the supporting base (44) of the securing device (20) comprises a holding section (in between 34, 38 at 116 - see Figure 10) to which the mounting (22) is secured or can be secured on one of its ends (110) and both the undercut portion (48) and the undercut element (50) are located at an opposite end (see Figure 9) of the supporting base (44) such that, in a state in which the mounting (22) is secured to the container (14) by  the securing device (20), both the undercut portion (48) and the undercut element (50) engage in recesses (18, 18) in the base (14) of the container distanced substantially in the same direction (see Figure 8) with respect to the holding section (22); with respect to claim 8,  wherein the undercut portion (48) is configured to be inserted (since 62 is smaller than 18 - see figure 6) in the first recess (18) and can be moved, to a securing position (as seen in Figure 6), in which the securing section (62) engages around the edge of the first recess (18) or the lattice bar (at 100 in Figure 6) in a form-fitting manner such that the undercut portion (48) can be released from the form fit only by a movement in a preferential direction (towards the right in Figure 5, in the direction of 102 and opposite 104) and the undercut element (50) is designed to be spring-elastic (see column 13, lines 54-58) and can be made to engage in recesses (18) such that the securing device (20) is acted upon with a spring force (via 74) contrary to the ith respect to claim 11, the undercut portion (48) and the undercut element (50) are arranged in a container (see column 11, lines 40-59) inside in the secured state and from the container inside engage in the recesses whereby the securing device can be detached from the container by an access exclusively from the container inside (i.e., since the container has been disclosed as having a base and sides, it would inherently have an inside); with respect to claim 13, a medical container (see column 11, lines 78-59) which comprises a base (14) having a number of recesses (18), the mounting device comprising a sterile product mounting (22) for holding and/or receiving sterile products or products to be sterilized and  at least two securing devices (see Figure 1) according to claim 1, wherein the sterile product  can be releasably secured (within 28 - see column 12, lines 4-30) without tools at each of its end faces with a securing device, and the securing devices (see figure 1) are adapted to receive different sterile product mounting which for their part are adapted to receive various sterile products; with respect to claim 14, a modular mesh basket (see column 11, lines 40-44) system for arranging/receiving sterile products or products to be sterilized, the modular mesh basket system comprising a mesh basket comprising an interior defined by a base and side walls (see column 11, lines 49-52) and having a number of recesses (18) in the base (14); and a number of mounting devices (22 - see Figure 1) that can be brought into engagement with the recesses and are built up in modular fashion from sterile product mountings and securing devices according to claim 1, wherein for individually loading the mesh basket, the securing devices can be made to engage different recesses in a flexible manner and are adapted to receive/immobilize various sterile product mountings  which for their part are adapted to receive various sterile products
With respect to claim 3, Thomas ‘998 discloses the securing device (20) of a sterile product mounting (22) for securing a sterile product in a medical container (14), as insomuch as the claim is best understood (especially in view of the Section 112 rejections, advanced above, which is designed such that the mounting (22), if the supporting base (44) is secured on the base (14) of the container, can be inserted into the holding section (116) perpendicular (the holding section is placed in the direction of 114, in Figure 10, which is perpendicular to the “extending position”, defined from the right, front of the perspective view to the left, rear of the perspective view in Figure 1) to the extending direction of the base (14); with respect to claim 4, the holding section (116) is designed as a sheet metal bent section (see column 13, lines 54-58) which has substantially U-profile-shaped legs (see Figure 10, where one of the U-shaped leg starts at the edge of 116 and with respect to claim 5, wherein the undercut element (50) is designed to function as the spring element (74) and has one of its end portions (ay 92) designed so as to make a form fit (via 18) with the medical container (14) and has its other end portion (where 74 meets 44) designed so as to be supported (see the right side in Figure 2, where 22 is near 74) by the sterile product mounting (22) retained in the holding section (116) thus clamping the sterile product mounting (22) in place in the holding section (116); with respect to claim 16, wherein the undercut portion (48) is configured to be inserted (since 62 is smaller than 18 - see figure 6) in the first recess (18) and can be moved, to a securing position (as seen in Figure 6), in which the securing section (62) engages around the edge of the first recess (18) or the lattice bar (at 100 in Figure 6) in a form-fitting manner such that the undercut portion (48) can be released from the form fit only by a movement in a preferential direction (towards the right in Figure 5, in the direction of 102 and opposite 104) and the undercut element (50) is designed to be spring-elastic (see column 13, lines 54-58) and can be made to engage in recesses (18) such that the securing device (20) is acted upon with a spring force (via 74) contrary to the preferential direction (102); with respect to claim 17, the undercut portion (48) and the undercut element (50) are arranged in a container (see column 11, lines 40-59) inside in the secured state and from the container inside engage in the recesses whereby the securing device can be detached from the container by an access exclusively from the container inside (i.e., since the container has been disclosed as having a base and sides, it would inherently have an inside); with respect to claim 18, a medical container (see column 11, lines 78-59) which comprises a base (14) having a number of recesses (18), the mounting device comprising a sterile product mounting (22) for holding and/or receiving sterile products or products to be sterilized and  at least two securing devices (see Figure 1) according to claim 3, wherein the sterile product  can be  .

Allowable Subject Matter
Claims 9, 10; and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
With respect to claim 9, while the undercut element (50) produces a form fit, by resting in the secured state against at least two edges of one or more recesses (see Figure 7), it is not  “transverse to the preferential direction”, since this direction has been defined (with respect to claim 8) in the direction of 102 (as in Figure 5).
With respect to claim 12, Thomas fails to show a support area that “rests upon the base”, i.e., note element 90 in Figure 7 which extends in a recess in the base.
Claims 7; and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
While the container of Thomas ‘998 is a medical container that has a lattice shaped base (see 14 in Figure 1), the undercut portion (48) and the undercut element (50) do not engage the (same) lattice bar. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (a) With respect to U.S. Patent No. 8,827,088, this reference is considered to show an 1, the undercut portion is in engagement with recesses in a container (see Figure 4), and with respect to claim 3, a holding section (as at 260 in Figure 10), but this reference is lacking (1) a spring element, (2) with respect to claim 1, the undercut element (128) engaging a recess, and (3) with respect to claim 3, a mounting being “inserted” into the holding section (260), i.e., the elements are one piece and therefore cannot be “inserted” together. (b) With respect to U.S. Patent No. 2012/0085720 (cited by Applicant and used in the International Preliminary Search Report), it is noted that this reference fails to show the claimed “spring element”, as in claims 1 and 3. Contrary to the Search Report that refers to element 52 as the claimed “spring portion” on the undercut element 58, since the reference does not disclose this element as being a spring, or like a spring, or flexible, etc., but rather the element (48) held between the undercut element  (58) and the undercut portion (59) is what is squeezed, since it is the element (48) that is disclosed as “flexible” (see the last line of paragraph [0027]). (c) Note U.S. Patent Nos. 6,082,687, 5,732,916, 4,887,783, 3,853,293, and 3,497,081.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E. NOVOSAD whose telephone number is (571) 272-6832. The examiner can normally be reached generally Monday through Thursday, 8am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov . Visit https://www.uspto.gov/patents/apply/patent-center  for more information about Patent Center and https://www.uspto.gov/patents/docx  for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jennifer E. Novosad/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        




February 28, 2022